 

Exhibit 10.1

 



CHARLES & COLVARD, LTD.

FISCAL 2019 Q3-Q4 SENIOR MANAGEMENT EQUITY INCENTIVE PROGRAM

 

Adopted February 12, 2019

 

The Charles & Colvard Fiscal 2019 Q3-Q4 Senior Management Equity Incentive
Program (the “Program”) is a compensatory program established pursuant to the
Charles & Colvard, Ltd. 2018 Equity Incentive Plan (the “2018 Plan”) for the
last six months of the 2019 fiscal year (i.e., January 1, 2019 through June 30,
2019). The Compensation Committee (the “Committee”) of the Board of Directors of
Charles & Colvard, Ltd. (the “Company”) is charged with administering the
Program. The Program covers performance-based restricted stock awards and cash
bonus awards for Company personnel at the level of Vice-President and above,
other than the Senior Vice President of Sales (the “Eligible Employees”).

 

The Program supersedes and replaces all prior management incentive plans or
programs for all periods commencing on or after January 1, 2019.

 

Purpose and Objective

 

The Program is intended to further strengthen the Company’s pay for performance
philosophy and more closely align the Eligible Employees’ interests with those
of the Company and its shareholders by granting Eligible Employees significant
equity and cash compensation awards that are tied to both Company and individual
performance. The Program provides for a mixture of both performance-based and
time-based vesting of equity compensation awards to permit the Committee to tie
vesting to the attainment of specific performance measures under the 2018 Plan
while also encouraging the longer-term retention of Eligible Employees.

 

Description of Awards

 

Each award (an “Award”) granted under this Program shall consist of (1) a
restricted stock award representing 70% of the Award’s value (the “Restricted
Stock Component”), to be granted to Eligible Employees upon approval of this
Program, and (2) a cash bonus award representing 30% of the Award’s value (the
“Cash Component”), to be paid to Eligible Employees on the payroll date
following the Vesting Date (as defined below) subject to achievement of
performance goals.

 

The value of Awards shall be expressed in “Share Equivalents,” which is the
number of shares of the Company’s restricted stock that would be granted
pursuant to each Award if the Restricted Stock Component equaled 100% of the
Award. For example, if an Award is expressed as 100 Share Equivalents and all
performance goals are achieved at the 100% level (as more fully described
below), the Restricted Stock Component would equal 70 Share Equivalents and the
Cash Component would equal 30 Share Equivalents. The value of the Share
Equivalents shall be set on the grant date of the Restricted Stock Component of
the Awards.

 



 

 

 

Achievement of Awards

 

Awards granted under this Program have both performance and service measures.
Achievement of an Eligible Employee’s performance measures shall be measured by
the Committee as follows: (1) 65% of each Award shall be based on the
achievement of a shared Company goal regarding revenue (the “Revenue Measure”);
(2) 25% of each Award shall be based on the achievement of a shared Company goal
regarding EBITDA (the “EBITDA Measure” and together with the Revenue Measure,
the “Company Measures”); and (3) 10% of each Award shall be based on the
achievement of individual performance goals (the “Personal Measures”), all for
the period from January 1, 2019 through June 30, 2019 (the “Performance
Measurement Period”). If the Company does not achieve 80% of the Revenue
Measure, the Restricted Stock Component of each Award shall be forfeited and the
Cash Component of each Award shall not be paid. The Company must achieve at
least 90% of the Revenue Measure in order for the portion of the Award
attributed to the Company Measures to be vested/paid, as applicable. Achievement
on a sliding scale from 90% to 120% of the Revenue Measure shall result in
payment ranging from 75% to 140% of the portion of the Award attributed to the
Revenue Measure. Eligible Employees may achieve from 0% to 100% of his or her
Personal Measures. The Restricted Stock Component and Cash Component of each
Award shall be reduced proportionately by any performance that is measured below
100% accordingly. The Personal Measures and Company Measures are determined by
the Committee and may be modified by the Committee during, and after the end of,
the Performance Measurement Period, subject to the terms of the 2018 Plan. In
addition, an Eligible Employee must remain in continuous service until July 31,
2019 (the “Vesting Date”) for restrictions to fully lapse on the Restricted
Stock Component and for the Cash Component to be paid.

 

Under this Program, the Eligible Employees shall be eligible to receive the
following Awards:

 

Position  Maximum Share Equivalents Chief Executive Officer  75,000 Chief
Financial Officer and Chief Operating Officer  37,500 Eligible Vice
President(s)  17,500

 

The Program provides the Committee discretion to make additional Awards above
the targeted award level in recognition of extraordinary performance.

 

Committee Discretion in Granting Awards and Administering the Program for Future
Employees

 

Any person who commences employment with the Company after January 1, 2019 may
be designated an Eligible Employee for purposes of the Program at the discretion
of the Committee and receive an Award with a pro-rated number of Share
Equivalents.

 

2 

 

  

Source of Equity Compensation Awards; Coordination with 2018 Plan

 

The Restricted Stock Component of all Awards granted pursuant to the Program
shall be issued under and pursuant to the 2018 Plan. All terms, conditions, and
requirements of the 2018 Plan are expressly incorporated into the Program by
reference. The Restricted Stock Component of all Awards granted pursuant to the
Program shall be evidenced by an appropriate Award Agreement in the form
approved by the Committee for use under the 2018 Plan, and the Restricted Stock
Component of each Award hereunder shall be subject to the terms and conditions
set forth in the applicable Award Agreement and the 2018 Plan. To the extent
there is any conflict or ambiguity between the terms of this Program and the
2018 Plan or between this Program and any applicable Award Agreement, the terms
of the 2018 Plan or the applicable Award Agreement shall control.

 

Amendment and Termination of the Program

 

The Program may be amended or terminated at any time by the Committee or the
Company’s Board of Directors. The Committee shall have unilateral authority to
amend the Program and any Award granted pursuant to the Program (without the
recipient’s consent) to the extent necessary to comply with applicable laws,
rules, or regulations or changes to applicable laws, rules, or regulations
(including but not limited to Section 409A of the Internal Revenue Code of 1986,
as amended, federal securities laws, or related regulations or other guidance).

 

Withholding; Tax Matters

 

In accordance with the terms of the 2018 Plan and applicable Award Agreements
thereunder, the Company shall withhold, or shall require the recipient to pay
the Company in cash, the amount of any local, state, federal, foreign, or other
tax or other amount required by any governmental authority to be withheld and
paid over by the Company to such authority for the account of the recipient. The
Company makes no warranties or representations with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Program and the 2018 Plan. A recipient
should consult with his/her own attorney, accountant, and/or tax advisor
regarding the decision to accept equity compensation awards under the Program
and the consequences thereof. The Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for any
recipient.

 



3 

